DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 8/31/2022, with respect to the 35 USC 101 rejection, have been fully considered but they are not persuasive. Contrary to applicant’s arguments on Pages 6-7, the claims, as recited, do not provide a practical application of the steps. The claim recites the additional element of “separate dual parallel displays” on which the data is displayed. The step involving the displaying on a flight display is also recited at a high level of generality (i.e. as a general means of displaying the respective data), and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity. The additional limitation is no more than mere instructions to apply the exception using a computer (the processor). The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. For example, the method, as recited, does not involve the physical controlling of the aircraft. Instead, it merely indicates steps involving the collection and displaying of information. Thus, the claims  are directed to the abstract idea and are not patent eligible. Examiner suggests incorporating a physical aspect of the claimed invention into the limitation such as a user physically interacting and selecting an item on the “separate dual parallel displays.”
Applicant's arguments filed on 8/31/2022, with respect to 35 USC 102, have been fully considered but they are not persuasive. Regarding applicant’s arguments on Page 8, the amendment of the limitation of “on approach to the runway” to “prior to approach to the runway” is not supported by the specification. This amendment changes the scope of the limitation. Paragraph 0041 of the Specification states that “The data streams are combined in a comparative layout format 606 and displayed on a flight display device for the aircrew of the aircraft during approach to the runway 608.” McCusker teaches in Paragraph 10, “using a 2-D horizontal or vertical aircraft situation display, such as an electronic moving map display having an overlay including a 2-D top-down or side-view radar image provides the PM with context in which the reliability and accuracy of the EFVS may be determined, and within which the PM may determine that the PF is taking appropriate action during approach and landing procedures.”
Nevertheless, McCusker also teaches receiving a displaying both primary and alternative aviation parameters “prior to approach to the runway.” For example, McCusker teaches in Paragraph 16, “the processing electronics may use radar returns to generate image overlays of visual references required for approach and landing procedures, such as approach lighting systems, threshold lighting systems, and runway edge lighting systems.” This process is required “for approach and landing procedures,” or in other words, in preparation for the actual approach and landing, which indicates that the process is being executed prior to approaching the runway. In another example, McCusker teaches in Paragraph 27, “the aircraft situation display image may include a 2-D electronic moving map display of the airport terminal or runway environment. The aircraft situation display image may further include an overlay including the 2-D radar image of structures in the airport terminal or runway environment. In some embodiments, the aircraft situation display image may be a horizontal situation display image including a top-down view of the airport terminal or runway environment.” The airport terminal or runway environment displays are required to perform the approach and landing, which indicates that the data is received and displayed, “prior to approach to the runway.”
Applicant's arguments with respect to 35 USC 102, on Page 9, have been fully considered but they are not persuasive. McCusker teaches “displaying primary and alternative configuration parameters in separate dual parallel displays arranged in a comparative layout format” as shown in Figure 1 wherein the two HDD 20 are horizontally parallel display. Figure 1 also shows HUD 22 which is vertically parallel to the HDD 20. 
Applicant's arguments with respect to USC 103, on page 9, have been fully considered but they are not persuasive. The rejection of claims w2, 5, 6, and 13 are not overcome for at least the same reasons as previously discussed above. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	With respect to Step 1, the claims fall under the statutory category of a method for including at least one step.
	With respect to Step 2A—Prong 1, the claims recite a judicial exception. The claim recites the limitations of A method for providing runway awareness for an aircrew of an aircraft, comprising: receiving a first data stream that provides operational characteristics of a primary aviation configuration parameter for the aircraft prior to approach to the runway: receiving a second data stream that provides operational characteristics of an alternative aviation configuration parameter for the aircraft prior to approach to the runway, and displaying the first data stream and the second data stream in a separate dual parallel displays arranged in a comparative layout format for the aircrew of the aircraft during the approach to the runway, where the first data stream is displayed in a first separate display and the second data stream is displayed in a second separate display. The limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. For example, the claim encompasses a user receiving data, in the mind, and displaying data, in the mind. The mere nominal recitation of a “separate dual parallel displays” does not take the claim limitations out of the mental process grouping. Examiner suggests incorporating a physical aspect into the limitation such as a user physically interacting and selecting an item on the “separate dual parallel displays.” 
The dependent claims do not introduce any other matter that brings the claims into eligibility. Thus, each of the limitations in the claim recite a mental process. 
With respect to Step 2A—Prong 2: the claims are not drawn to a practical application. The claim recites the additional element of “separate dual parallel displays” on which the data is displayed. The step involving the displaying on a flight display is also recited at a high level of generality (i.e. as a general means of displaying the respective data), and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity. The additional limitation is no more than mere instructions to apply the exception using a computer (the processor). The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The method, as recited, does not involve the physical controlling of the aircraft. Instead, it merely indicates steps involving the collection and displaying of information. The claim is directed to the abstract idea. 
With respect to Step 2B, the claims are not drawn to an inventive concept. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claims are ineligible.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amendment of the limitation of “on approach to the runway” to “prior to approach to the runway” is not supported by the specification. This amendment changes the scope of the limitation. Paragraph 0041 of the Specification states that “The data streams are combined in a comparative layout format 606 and displayed on a flight display device for the aircrew of the aircraft during approach to the runway 608.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 7-12, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCusker (US 9384586 B1).
Regarding claim 1, McCusker teaches a method for providing runway awareness for an aircrew of an aircraft, comprising: receiving a first data stream that provides operational characteristics of a primary aviation configuration parameter for the aircraft prior to approach to the runway (see Paragraph 8 wherein the radar processing module may include an image processing system having a processor and memory containing program instructions that, when executed, cause the processor to receive radar returns data for runway structures and generate a 3-D model representative of the runway structures based on the radar returns data; see also Paragraph 16, “the processing electronics may use radar returns to generate image overlays of visual references required for approach and landing procedures, such as approach lighting systems, threshold lighting systems, and runway edge lighting systems.” This process is required “for approach and landing procedures,” or in other words, in preparation for the actual approach and landing, which indicates that the process is being executed prior to approaching the runway); 
receiving a second data stream that provides operational characteristics of an alternative aviation configuration parameter for the aircraft prior to approach to the runway (see Paragraph 38 wherein the runway centerline may be calculated in the same plane as the runway or at an angle extending from the runway. For example, the runway centerline may be calculated as extending from the landing threshold of the runway out to a predetermined distance (e.g., the runway centerline may extend out from the runway to 10 NM at an angle of 0.5° from the geometric plane of the runway); see also Paragraph 25 wherein sensors 308 may be any number of sensors that measure aircraft parameters related to the state of the aircraft. For example, sensors 308 may include temperature sensors, humidity sensors, infrared sensors, altitude sensors, pressure sensors, fuel gauges, airspeed sensors, throttle position sensors, ground speed sensors, pitot-static tubes, a gyroscope, a global positioning system (GPS), a camera (e.g., an infrared camera, a microwave camera, etc.), or any other aircraft-mounted sensors that may be used to provide data to processing electronics 302. The teachings of throttle position sensors, airspeed sensors, etc., are examples of aviation configuration parameters for an aircraft; see also Paragraph 27, “the aircraft situation display image may include a 2-D electronic moving map display of the airport terminal or runway environment. The aircraft situation display image may further include an overlay including the 2-D radar image of structures in the airport terminal or runway environment. In some embodiments, the aircraft situation display image may be a horizontal situation display image including a top-down view of the airport terminal or runway environment.” The airport terminal or runway environment displays are required to perform the approach and landing, which indicates that the data is received and displayed, “prior to approach to the runway”); 
and displaying the first data stream and the second data stream in a separate dual parallel displays arranged in a comparative layout format for the aircrew of the aircraft during the approach to the runway, where the first data stream is displayed in a first separate display and the second data stream is displayed in a second separate display (see Paragraph 37 wherein location analyzer module 408 may also compare the determined location of the aircraft to location information contained in radar returns data used by modules 406 and 407 to generate 3-D models and 2-D images of nearby airport terminal or runway environment structures (e.g., distance, altitude and azimuth data determined by radar system 304 shown in FIG. 3; see also Paragraph 25 wherein sensors 308 may be any number of sensors that measure aircraft parameters related to the state of the aircraft. For example, sensors 308 may include temperature sensors, humidity sensors, infrared sensors, altitude sensors, pressure sensors, fuel gauges, airspeed sensors, throttle position sensors, ground speed sensors, pitot-static tubes, a gyroscope, a global positioning system (GPS), a camera (e.g., an infrared camera, a microwave camera, etc.), or any other aircraft-mounted sensors that may be used to provide data to processing electronics 302. The teachings of throttle position sensors, airspeed sensors, etc., are examples of aviation configuration parameters for an aircraft; see also Figure 1 wherein the two HDD 20 are horizontally parallel display. Figure 1 also shows HUD 22 which is vertically parallel to the HDD 20).  
Regarding claim 3, McCusker teaches the method of claim 1, where the alternative aviation configuration parameter for the aircraft comprises an engine operational status for the aircraft (see Paragraph 25 for example, sensors 308 may include temperature sensors, humidity sensors, infrared sensors, altitude sensors, pressure sensors, fuel gauges, airspeed sensors, throttle position sensors, ground speed sensors, pitot-static tubes, a gyroscope, a global positioning system (GPS), a camera (e.g., an infrared camera, a microwave camera, etc.), or any other aircraft-mounted sensors that may be used to provide data to processing electronics 302. It should be appreciated that sensors 308 (or any other component shown connected to processing electronics 302) may be indirectly or directly connected to the processing electronics 302. For example, processing electronics 302 may receive a temperature reading directly from a temperature sensor and a throttle position (corresponds to an engine operation status) indirectly from a position sensor via an engine controller).  
Regarding claim 4, McCusker teaches the method of claim 1, where the alternative aviation configuration parameter for the aircraft comprises a descent speed for the aircraft (see Paragraph 25 wherein sensors 308 may include temperature sensors, humidity sensors, infrared sensors, altitude sensors, pressure sensors, fuel gauges, airspeed sensors, throttle position sensors, ground speed sensors, pitot-static tubes, a gyroscope, a global positioning system (GPS), a camera (e.g., an infrared camera, a microwave camera, etc.), or any other aircraft-mounted sensors that may be used to provide data to processing electronics 302. It should be appreciated that sensors 308 (or any other component shown connected to processing electronics 302) may be indirectly or directly connected to the processing electronics 302; see also Paragraph 39 wherein display data module 410 may also generate display data that includes indicia regarding the state of the aircraft, such as the altitude, speed, heading, etc. of the aircraft). 
Regarding claim 7, McCusker teaches the method of claim 1, where the alternative aviation configuration parameter for the aircraft reflects a change to an approach pattern of the aircraft (see Paragraph 47 wherein a PM viewing vertical situation display 504 on an HDD without the benefit of a natural view of the environment outside the aircraft through a cockpit may use any of these additional indicia to verify the reliability and accuracy of the EFVS, as well as to verify that the PF is taking appropriate action during approach and landing procedures. For example, the PM may verify that the aircraft altitude is aligned with the runway indicated at 516, that an extended runway centerline is aligned with areas of high reflectivity 524, etc.).  
Regarding claim 8, McCusker teaches the method of claim 1, where the separate dual parallel displays comprise a two-dimensional (2-D) display system (see Paragraph 8 wherein the EFVS may also include a radar processing module in communication with the radar system and configured to generate two-dimensional aircraft situation display images representative of the position of runway structures in an airport terminal or runway environment based on the radar returns; see also Figure 1 wherein the two HDD 20 are horizontally parallel display. Figure 1 also shows HUD 22 which is vertically parallel to the HDD 20).  
Regarding claim 9, McCusker teaches the method of claim 1, where the separate dual parallel displays comprise a three-dimensional (3-D) display system (see Paragraph 9 wherein a method of providing enhanced flight vision includes receiving radar returns data for a runway structure, generating a three-dimensional model representative of the runway structure based on the radar returns data, generating a two-dimensional image of the runway structure from the three-dimensional model, and generating an aircraft situation display image representative of the position of the runway structure based on the two-dimensional image; see also Figure 1 wherein the two HDD 20 are horizontally parallel display. Figure 1 also shows HUD 22 which is vertically parallel to the HDD 20).  
Regarding claim 10, McCusker teaches the method of claim 1, where the separate dual parallel displays comprise a head up display (HUD) system (see Paragraph 11 wherein aircraft control center 10 includes flight displays 20 and a HUD 22. HUD 22 may be located within aircraft control center 10 such that HUD 22 is directly within the pilot's field of vision when looking through windshield 24 of the aircraft; see also Figure 1 wherein the two HDD 20 are horizontally parallel display. Figure 1 also shows HUD 22 which is vertically parallel to the HDD 20).  
Regarding claim 11, McCusker teaches the method of claim 1, where the separate dual parallel displays the difference between the first data stream and the second data stream in the comparative layout format (see Paragraph 37 wherein location analyzer module 408 may be configured to determine the location of airports, terrain, weather, other aircraft, and the like relative to the location of the aircraft. In particular, location analyzer module 408 may compare the determined location of the aircraft to data from database 422 to identify terrain near the aircraft. For example, location analyzer module 408 may use the geolocation, altitude, heading, etc. of the aircraft to retrieve data from database 422 regarding an airport terminal or runway environment near the aircraft for use in upcoming approach and landing procedures. Location analyzer module 408 may also compare the determined location of the aircraft to location information contained in radar returns data used by modules 406 and 407 to generate 3-D models and 2-D images of nearby airport terminal or runway environment structures (e.g., distance, altitude and azimuth data determined by radar system 304 shown in FIG. 3); see also Figure 1 wherein the two HDD 20 are horizontally parallel display. Figure 1 also shows HUD 22 which is vertically parallel to the HDD 20).  
Regarding claim 12, McCusker teaches the method of claim 1, where the separate dual parallel displays pop up automatically on the flight display for the aircrew during the approach to the runway (see Paragraph 40 wherein for example, display data module 410 may generate an aircraft situation display image including a 2-D electronic moving map display (e.g., a moving map of an airport terminal or runway environment) using data from terrain database 422. The electronic moving map may automatically scroll with movement of the aircraft in real time. The aircraft situation display image may further include an overlay including a 2-D radar image of one or more structures (e.g., runway structures) in an airport terminal or runway environment generated by radar image processing module 407. The overlay may be positioned with respect to the electronic moving map based on comparative location data received from location analyzer module 408, and may also automatically scroll with movement of the aircraft in real time (e.g., using updated imagery from radar image processing module 407); see also Figure 1 wherein the two HDD 20 are horizontally parallel display. Figure 1 also shows HUD 22 which is vertically parallel to the HDD 20).  
Regarding claim 14, McCusker teaches a system for providing a runway awareness for an aircrew of an aircraft, comprising: a flight management system (FMS) located onboard the aircraft (see Paragraph 26 wherein processing electronics 302 are further shown in communication with avionics equipment 310. In general, avionics equipment 310 may include other electronic control systems in the aircraft. For example, avionics equipment 310 may include a flight management system, a navigation system, a backup navigation system, or another aircraft system configured to provide inputs to processing electronics 302), where the FMS, receives a first data stream that provides operational characteristics of a primary aviation configuration parameter for the aircraft prior to approach to the runway, and receives a second data stream that provides operational characteristics of an alternative aviation configuration parameter for the aircraft prior to approach to the runway; and a visual display device that receives the first and second data streams from the FMS and displays the first data stream and the second data stream in separate dual parallel displays arranged in a comparative layout format for the aircrew of the aircraft during the approach to the runway, where the first data stream is displayed in a first separate display and the second data stream is displayed in a second separate display (see the corresponding rejection of claim 1).
Regarding claim 15, see the corresponding rejection of claim 8.
Regarding claim 16, see the corresponding rejection of claim 9.
Regarding claim 17, see the corresponding rejection of claim 10.
Regarding claim 18, see the corresponding rejection of claim 11.
Regarding claim 19, see the corresponding rejection of claim 12.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 5-6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over McCusker (US 9384586 B1) in view of Catalfamo (US20150120098A1).
Regarding claim 2, McCusker teaches the method of claim 1, but fails to explicitly teach where the primary aviation configuration parameter for the aircraft comprises a flap position for the aircraft. 
However, Catalfamo teaches where the primary aviation configuration parameter for the aircraft comprises a flap position for the aircraft (see Paragraph 0174 wherein flap setting 1110 for the flaps on the aircraft may be used in combination with the assumed or actual speed brake setting to determine the predicted aerodynamic force at operation 1106; see also Paragraph 0005 wherein the aerodynamic system of the aircraft may include, for example, a speed brake, flaps, other systems, or various combinations of systems that may be controlled to change the aerodynamic characteristics of the aircraft).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image processing system for enhanced flight vision, as taught by McCusker, using the flap control, as taught by Catalfamo, for the purpose of improving the efficiency of air traffic operations at an airport and of airline operations and providing more effective control of the various systems on an aircraft to slow down an aircraft moving on a runway under various runway conditions or other operating conditions (see Paragraph 0034 of Catalfamo).
Regarding claim 5, McCusker teaches the method of claim 1, but fails to explicitly teach where the alternative aviation configuration parameter for the aircraft is predictive of possible conditions of the approach to the runway.
However,  Catalfamo teaches where the alternative aviation parameter is predictive of possible conditions of the approach to the runway (see Paragraph 0040 wherein the illustrative embodiments provide a pilot or other operator of an aircraft with an accurate awareness of the stopping performance of an aircraft moving on a runway in various operating conditions. The illustrative embodiments thereby provide an accurate indication of the result of the control of various systems on the aircraft by the pilot or other operator to slow down and stop the aircraft. In accordance with an illustrative embodiment, an accurate prediction of the stopping performance of an aircraft may be determined using a real-time estimate of runway conditions as the aircraft moves on the runway).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image processing system for enhanced flight vision, as taught by McCusker, using the predictive condition information, as taught by Catalfamo, for the purpose of improving the efficiency of air traffic operations at an airport and of airline operations and providing more effective control of the various systems on an aircraft to slow down an aircraft moving on a runway under various runway conditions or other operating conditions (see Paragraph 0034 of Catalfamo).
Regarding claim 6, McCusker teaches the method of claim 1, but fails to explicitly teach where the alternative aviation configuration parameter for the aircraft reflects a change to an alternative runway.
However, Catalfamo teaches where the alternative aviation parameter reflects a change to an alternative runway (see Paragraph 0150 wherein after an initial classification of the runway condition is made, runway condition information 818 provided by the antiskid system on the aircraft and overall braking performance may be monitored to detect changes from the initial assumed runway condition. For example, without limitation, when the runway on which an aircraft is moving is very slippery, the stopping force provided by the aircraft braking system may be friction-limited. In this case, the current braking force may provide a lower bound on the friction generating capability of the runway, which is described by the maximum aircraft braking force. If the current aircraft braking force determined at any time is greater than the previous value, the current aircraft braking force may be updated to the new value).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image processing system for enhanced flight vision, as taught by McCusker, using the changes to a runway, as taught by Catalfamo, for the purpose of improving the efficiency of air traffic operations at an airport and of airline operations and providing more effective control of the various systems on an aircraft to slow down an aircraft moving on a runway under various runway conditions or other operating conditions (see Paragraph 0034 of Catalfamo).
Regarding claim 13, McCusker teaches the method of claim 1, but fails to explicitly teach where the display may be brought up manually on the flight display for the aircrew prior to the approach to the runway.
However, Catalfamo teaches where the display may be brought up manually on the flight display for the aircrew prior to the approach to the runway (see Paragraph 0185 wherein runway conditions corresponding to first end 1312 and second end 1314 of planned stopping performance indicator 1310, and the positions thereof with respect to graphical representation of runway 1302 in predicted stopping position display 1300, may be established by default specification or selected by the pilot or other operator of the aircraft).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image processing system for enhanced flight vision, as taught by McCusker, using the manual use of the display, as taught by Catalfamo, for the purpose of improving the efficiency of air traffic operations at an airport and of airline operations and providing more effective control of the various systems on an aircraft to slow down an aircraft moving on a runway under various runway conditions or other operating conditions (see Paragraph 0034 of Catalfamo).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rathinam (US 9189964 B1) teaches method for presenting runway traffic information are disclosed. A partitioned runway awareness zone is established using data received from a source of navigation reference data, where such data could represent runway information, runway awareness zone information, or partitioned runway awareness zone information. After traffic data is received from a source such as an ADS-B, each section of the partitioned runway zone occupied by traffic is determined. Based upon the determination, an advisory data set comprising traffic information is generated and provided to a presentation system, where the advisory data set could include alert data based upon a level of threat. A presentation system used to present traffic information could include a visual display unit(s), an aural alert unit, and/or a tactile alert unit. A portable device such as handheld may be used to present traffic information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH YANG/               Examiner, Art Unit 3665                                                                                                                                                                                         
/FREDERICK M BRUSHABER/               Primary Examiner, Art Unit 3665